Opinion

PER CURIAM.
The defendant, Jay R. Budahazy, appeals from the judgment of the trial court dissolving his marriage to the plaintiff, Karen M. Budahazy, and issuing certain financial orders, including awarding attorney’s fees to the plaintiff. After a careful review of the trial court record and the briefs and oral arguments of the parties in this matter, we conclude that the defendant has not sustained his burden with respect to any of the eight “[p]rincipal [i]ssues” he raises in his appeal.
The judgment is affirmed.